SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported): July EARTH SEARCH SCIENCES, INC. (Exact name of registrant as specified in Charter) Nevada 000-19566 87-0437723 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive
